*680ON MOTION NOR REHEARING.
Burgess, J.
In this cause a motion for rehearing has been presented, based upon the contention that the deed from Samuel Matthis, Sr., to Ada L. Matthis was disaffirmed by entry of the guardian of said Samuel upon the premises, and also by the institution of the suit by the guardian to set aside and remove said deed upon the ground that it was a cloud upon the title to said property, and that plaintiff has the right to avail himself of such disaffirmance in this action for possession of the land.
The evidence of entry upon the property by the guardian for the purpose of avoiding the deed of his ward was not, we think, sufficient for that purpose. It is very unsatisfactory to say the least of it. It' is true the guardian testified that when he went to take possession he was in every room of the house, and that he understood a deed had been made by Samuel Matthis, Sr., to Ada L. Matthis, at the time he took possession of the property. It might be inferred from these statements that he did intend to take possession in disaffirmance of that deed but when the title of real property is to be effected by mere entry, a clear case should be made out, and nothing left to inference. His being in every room of the house was not at all inconsistent with the idea that he was there for some other purpose than that of taking possession, nor is the fact that he collected rent from the tenant of his ward, who was then in possession, any evidence that he had in fact taken possession. The tenant could not controvert the title of his landlord and the landlord being insane and under guardianship the tenant was legally bound to pay the rent to the guardian. He could not pay it to anybody else.
It is well settled that there.ean be no disaffirmance of a contract by an infant or insane person, or by the *681heirs or guardians of such persons unless there is an intention to disaffirm, and that this intention must be indicated by some positive and unequivocal act inconsistent with the continued validity of the contract. Land and Loan Co. v. Beem, 2 Ill. App. 390; Dixon v. Merritt, 21 Minn. 196; Roberts v. Wiggin, 1 N. H. 73.
In order to justify the contention of plaintiff! that the institution of the suit by the guardian to annul the deed upon the ground that it was a cloud upon the title to the property, amounted to a disaffirmance of the deed, it must appear that such proceedings would in all probability have resulted in avoiding it, had they been prosecuted to a final determination. No such effect can be accorded a proceeding of this character, which was abandoned or abated before its final determination. ' It will not do to say that the beginning of such a proceeding does ipso facto avoid the deed of the insane grantor, where, as in this case, the .proceedings abate by reason of the death of the grantor before the determination of such pi’oceeding. If it were otherwise the guardian of the insane grantor could avoid his deed by bringing suit for that purpose one hour and dismissing it the next, a doctrine to which we are unwilling to give assent. All the cases cited by plaintiff in which it was held that the institution of a suit for that purpose was an avoidance of the deed of the infant or insane ward were suits which were prosecuted to final judgment..
It seems that after such a deed has been dis-affirmed, that the disaffirmance may be taken advantage of by a privy in estate, or by anyone interested in the estate. See note to Craig v. Van Bebber, 18 Am. St. Rep. 698. The same ruling was made in Valpey v. Rea, 130 Mass. 384, but the decision in that case turned upon the statute of that State.
For these reasons we adhere to the original opinion, and overrule the motion.